Citation Nr: 1520020	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy, right lower extremity.

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In February 2012, service connection for low back disability with lower extremity was granted; the combined disability was assigned a 20 percent rating.  In a July 2013 rating decision, the RO granted entitlement to separate 10 percent evaluations, effective December 31, 2009, for radiculopathy of each lower extremity.  In February 2014 the Board granted increased initial ratings to 20 percent for radiculopathy for each lower extremity, but denied a disability rating in excess of 20 percent for each lower extremity.  

The Veteran appealed the Board's decision to deny entitlement to initial disability ratings in excess of 20 percent for radiculopathy of both the left and right lower extremities to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued a Memorandum Decision remanding the Board's February 2014 decision for further proceedings.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted. 

The December 2014 Court Memorandum Decision indicated that the Board assigned disability ratings to compensate the Veteran for the neurologic symptoms caused by his low back disorder by applying the rating criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  That provision instructs VA adjudicators to assign a disability rating for incomplete paralysis of the sciatic nerve by generalizing the level of severity of the symptoms resulting from that disorder.  In the decision, the Board pointed to two VA examinations, one in November 2011 in which the examiner described the Veteran's bilateral peripheral neuropathy as moderately severe and the other in May 2013 in which the same VA examiner described the Veteran's neuropathy as mild in severity.  The Court indicated in its decision that the Board made only two general references to examination findings and made no attempt to link specific symptomological evidence to the applicable rating criteria in a way that would explain to the Veteran how it arrived at the disability ratings it chose to assign.  In light of the Board's conclusory statement, the Court concluded that the Board provided inadequate reasons or bases for its determination that disability ratings in excess of 20 percent for radiculopathy in the left and right lower extremities were not warranted.

After reviewing the evidence currently of record, the Board finds that an additional VA examination would be helpful in the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to identify all sources of treatment, VA and private, for the disabilities at issue. With any necessary authorizations from the Veteran, obtain and associate with the claims file all outstanding records of treatment identified by the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After associating any pertinent, outstanding records, the Veteran should be afforded a VA neurological evaluation by an examiner with appropriate expertise to determine the current severity of his service-connected right and left lower extremity radiculopathy.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination

The examiner must describe all present neurological manifestations of the Veteran's left and right lower extremity radiculopathies.  The severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  The examiner must not only describe the degree of impairment of the radiculopathy but fully explain why the Veteran's degree of impairment lies at a certain level.  Moreover, the examiner should state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected.

A complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth in detail and explained in the context of the record.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




